PD-1357-15                                         PD-1357-15
                                                           COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                        Transmitted 10/19/2015 10:44:23 AM
                                                           Accepted 10/19/2015 4:00:44 PM
                                                                            ABEL ACOSTA
                           NO. ________                                             CLERK




            In the Court of Criminal Appeals of Texas


                              DANIEL LYNE,
                               APPELLANT

                                     V.

                            STATE OF TEXAS,
                               APPELLEE


                  ON PETITION FOR DISCRETIONARY REVIEW
                      FROM CAUSE NO. 13-13-00313-CR
                   IN THE THIRTEENTH COURT OF APPEALS,
                  REVIEWING CAUSE NO. 2012-DCR-1456-I
             TH
          445 JUDICIAL DISTRICT COURT OF CAMERON COUNTY, TEXAS
                           HON. ROLANDO OLVERA


   FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
     TO FILE PETITION FOR DISCRETIONARY REVIEW

                           Brandy Wingate Voss
                          State Bar No. 24037046
                         SMITH LAW GROUP, P.C.
                          820 E. Hackberry Ave.
                          McAllen, Texas 78501
                              (956) 683-6330
                           (956) 225-0406 (fax)
                         brandy@appealsplus.com
October 19, 2015
                          Counsel for Appellant	  
                 IDENTITY OF PARTIES AND COUNSEL

Appellant                        Counsel for Appellant

Daniel Lyne                      Brandy Wingate Voss
                                 Smith Law Group, P.C.
                                 820 E. Hackberry Ave.
                                 McAllen, Texas 78501

                                 Trial Counsel

                                 Hon. Noe Garza
                                 Law Offices Of Noe Garza
                                 854 E. Van Buren Street
                                 Brownsville, Texas 78520


Appellee                         Counsel for Appellee

State of Texas                   Honorable Rene B. Gonzalez
                                 CAMERON DISTRICT ATTORNEY’S
                                 OFFICE
                                 rgonzalez1@co.cameron.tx.us
                                 964 E. Harrison Street
                                 Brownsville, Texas 78520



                                 Trial Counsel

                                 Hon. Korinna Barraza
                                 Hon. Edna Herrera Dinsdale
                                 CAMERON COUNTY DISTRICT
                                 ATTORNEY’S OFFICE
                                 964 E. Harrison
                                 Brownsville, Texas 78520
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Appellant, Daniel Lyne, respectfully requests a thirty-day extension of

time to file his petition for discretionary review. See TEX. R. APP. P. 68.2(c).

      The Thirteenth Court of Appeals rendered its opinion and judgment in

Daniel Lyne v. The State of Texas, No. 13-13-00313-CR on September 17,

2015. The petition for discretionary review is due on October 19, 2015 (the

thirtieth day fell on a Saturday). TEX. R. APP. P. 68.2(a). Appellant requests

thirty additional days to file his petition for discretionary review, making the

petition due on November 18, 2015. This is Appellant’s first request for an

extension of time. The undersigned counsel has conferred with counsel for

the Appellee, Rene Gonzalez, who does not oppose the relief requested in

this motion.

      The undersigned counsel was lead counsel for Appellant in the

Thirteenth Court of Appeals. Immediately upon receiving the lower court’s

opinion, the undersigned counsel forwarded the opinion and judgment to Mr.

Lyne. The undersigned counsel advised Mr. Lyne of his option to retain the

undersigned counsel or file a pro se petition for discretionary review. The

undersigned counsel advised Mr. Lyne that she would assist with drafting a

motion for extension of time if necessary.
      Mr. Lyne was recently moved to a different facility within the TDCJ.

The undersigned counsel has not yet received correspondence from Mr.

Lyne and is concerned that the delay may be due to his recent transfer. Out

of an abundance of caution, the undersigned counsel hereby requests a 30-

day extension of time to allow sufficient time to correspond with Mr. Lyne

to determine his intent.          The undersigned counsel will attempt

correspondence with Mr. Lyne again, determine his intent, and if necessary

dismiss this proceeding if he chooses not to proceed.

      For all the foregoing reasons, Appellant respectfully requests that the

Court grant this unopposed request for a thirty-day extension, making his

petition for discretionary review due November 18, 2015, and any further

relief to which he may be justly entitled.


                                        Respectfully submitted,

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        SMITH LAW GROUP, P.C.
                                        820 E. Hackberry Ave.
                                        McAllen, TX 78501
                                        (956) 683-6330
                                        (956) 225-0406 (fax)
                                        brandy@appealsplus.com

                                        Counsel for Appellant
                   CERTIFICATE OF CONFERENCE

       I certify that on October 19, 2015, I conferred with Rene Gonzalez,

counsel for Appellee, who informed me that the Appellee does not oppose

the relief requested in this motion.

                                          /s/ Brandy Wingate Voss
                                          Brandy Wingate Voss



                       CERTIFICATE OF SERVICE
       I certify that on October 19, 2015, in compliance with Texas Rule of

Appellate Procedure 9.5, I served this document on the following counsel of

record by electronic mail and/or by facsimile:

Honorable Rene B. Gonzalez
CAMERON DISTRICT ATTORNEY’S OFFICE
rgonzalez1@co.cameron.tx.us
964 E. Harrison Street
Brownsville, Texas 78520


Lisa C. McMinn
State Prosecuting Attorney
Office of State Prosecuting Attorney of Texas
P. O. Box 13046
Austin, Texas 78711-3046
Fax: (512) 463-5724

                                          /s/ Brandy Wingate Voss
                                          Brandy Wingate Voss